    Case: 1:18-cv-04670 Document #: 82 Filed: 09/16/19 Page 1 of 3 PageID #:405




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

HP TUNERS, LLC, a Nevada limited                    )
liability company,                                  )
                                                    )
                      Plaintiff,                    ) Civil Action No. 1:18-cv-04670
                                                    )
       vs.                                          ) Hon. Steven C. Seeger
                                                    )
DEVIN JOHNSON, et al,                               ) Magistrate Judge M. David Weisman
                                                    )
                      Defendants.                   )



                HP TUNERS LLC’S NOTICE OF DISMISSAL OF
         DEFENDANT VENGEANCE PCM LLC d/b/a VENGEANCE RACING

       Plaintiff HP TUNERS, LLC (“HPT”), by and through its counsel hereby respectfully

provides notice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) of its dismissal of

Defendant Vengeance PCM LLC d/b/a Vengeance Racing (“Vengeance”) from this case pursuant

to settlement of HPT’s claims against Vengeance.

       Such dismissal shall be with prejudice, with each side to bear its own costs and fees.

Dated this 16th day of September, 2019       RESPECTFULLY SUBMITTED,

                                                 HP TUNERS, LLC

                                                 By:        /s/ Lowell D. Jacobson
                                                       Kal K. Shah
                                                       Lowell D. Jacobson
                                                       Trevor J. Illes
                                                       BENESCH FRIEDLANDER COPLAN &
                                                         ARONOFF, LLP
                                                       71 South Wacker Dr., Suite 1600
                                                       Chicago, Illinois 60606
                                                       P: 312.212.4949
                                                       F: 312.767.9192
                                                       kshah@beneschlaw.com
                                                       ljacobson@beneschlaw.com
                                                       tilles@beneschlaw.com

                                                1
Case: 1:18-cv-04670 Document #: 82 Filed: 09/16/19 Page 2 of 3 PageID #:405




                                        Andrew P. Bleiman
                                        MARKS & KLEIN
                                        1363 Shermer Road, Suite 318
                                        Northbrook, Illinois 60062
                                        P: 312.206.5162
                                        andrew@marksklein.com

                                        Attorneys for HP Tuners, LLC




                                    2
    Case: 1:18-cv-04670 Document #: 82 Filed: 09/16/19 Page 3 of 3 PageID #:405




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 19, 2019, a copy of HP TUNERS LLC’S NOTICE

OF DISMISSAL OF DEFENDANT VENGEANCE PCM LLC d/b/a VENGEANCE RACING

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. Parties may access this filing

through the Court’s CM/ECF system.

       The following counsel will be served via E-Mail and U.S. Mail:

               Joseph C. “Tripp” Peake, III
               Shires Peake & Gottlieb, LLC
               284 N. Main Street
               Alpharetta, Georgia 30009
               jpeake@spgattoneys.com


       The foregoing document will be served on the following parties via U.S. Mail:

               Jason Singleton
               3116 Davis Avenue
               Granite City, IL 62040

               Devin Johnson
               348 S. 43rd Street
               Springfield, Oregon 97478



                                                               /s/ Lowell D. Jacobson
